      Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 1 of 7



 1   Archis A. Parasharami (State Bar No. 321661)
     Kevin Ranlett (pro hac vice)
 2   Daniel E. Jones (pro hac vice)
     MAYER BROWN LLP
 3   1999 K Street N.W.
     Washington, D.C. 20006
 4   Telephone:     +1.202.263.3000
     Facsimile:     +1.202.263.5000
 5   Email:         aparasharami@mayerbrown.com
                    kranlett@mayerbrown.com
 6                  djones@mayerbrown.com

 7   Matthew D. Ingber (pro hac vice)
     Jarman D. Russell (pro hac vice)
 8   MAYER BROWN LLP
     1221 Avenue of the Americas
 9   New York, NY 10020
     Telephone:   +1.212.506.2373
10   Facsimile:   +1.212.849.5973
     Email:       mingber@mayerbrown.com
11                jrussell@mayerbrown.com

12
     Attorneys for Defendant
13   CRICKET WIRELESS LLC

14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16

17    JERMAINE THOMAS, et al.,                              Case No. 3:19-cv-07270-WHA
18                          Plaintiffs,
19                                                          CRICKET WIRELESS LLC’S
      vs.                                                   MOTION TO EXTEND ALL
20                                                          DEADLINES BY 90 DAYS
      CRICKET WIRELESS LLC,
21                                                          Judge: Hon. William H. Alsup
                            Defendant.
22

23

24

25

26

27

28


                 Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 2 of 7



 1           Defendant Cricket Wireless LLC (“Cricket”) moves under Civil Local Rule 6-3 and

 2   Federal Rule of Civil Procedure 6(b) to postpone all deadlines in this case by 90 days. During

 3   this period, Cricket would supplement its document production and plaintiffs can decide whether

 4   they would like to seek leave to amend their complaint or amend their pending motion for class

 5   certification in light of the additional discovery.

 6           Cricket regrets the need to ask for the schedule to be modified, but believes that it is

 7   necessary to ensure that the Court may resolve plaintiffs’ pending class-certification motion

 8   (Dkt. 176)—or any amended class-certification motion that plaintiffs may file—on the basis of a

 9   full record. Although plaintiffs had initially demanded production of this information and

10   repeatedly accused Cricket of spoliation when the information was believed to be missing,

11   plaintiffs then changed their tune. After Cricket disclosed that it had found the data, plaintiffs

12   initially called for Cricket to immediately produce the new data, but then swiftly pivoted to a

13   demand that Cricket not review the information while the parties meet and confer concerning the

14   supplemental production and why the data had not been found earlier. But now plaintiffs have

15   changed their position yet again to suggest that even though fact discovery currently does not

16   close for over three months (on July 7, 2021), perhaps no one should be allowed to look at or use

17   the data in this case. That position makes no sense. Cricket has the documents that they

18   demanded and has offered to produce them. But they are refusing to accept them and have

19   reserved the right to seek to exclude them from the case. We do not know why plaintiffs are

20   taking that position. But plaintiffs’ goal appears to be to prevent Cricket from using the material

21   to oppose class certification, which is due April 5, 2021, or otherwise to defend the merits of the

22   underlying claims. The requested extension would prevent this unfair prejudice to Cricket, while

23   allowing both parties adequate time to review the supplemental production and use those

24   materials (to the extent they are relevant) in both the class certification and merits phases of the

25   case.

26                                                Background

27           This is a consumer class action in which the plaintiffs allege that Cricket falsely

28   advertised 4G/LTE capable phones and rate plans between 2012 and 2014. Dkt. 184. Discovery
                                                            1
                  Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 3 of 7



 1   commenced with the exchange of initial disclosures in April 2020 (Dkt. 43) and fact discovery

 2   currently is scheduled to close on July 7, 2021 (Dkt. 110). As of the date of this motion, Cricket

 3   has produced over 2.5 million pages of documents in discovery. Decl. of Jarman Russell ¶ 3.

 4          On the basis of that production, on March 4, 2021, plaintiffs moved for class certification

 5   (Dkt. 176), and under the current schedule, Cricket’s opposition to that motion is due April 5,

 6   plaintiffs’ reply is due on April 26 (Dkt. 133), and the hearing is set for May 6, 2021 (Dkt. 176).

 7          In addition, under the Court’s scheduling order, the non-expert discovery cut-off date is

 8   July 7, 2021; the deadline to disclose expert reports is July 7, 2021 (with opposition reports due

 9   July 21, reply reports due July 28, and the cut-off for all expert discovery is August 11); the

10   dispositive motion deadline is September 2, 2021; the final pretrial conference is December 8,

11   2021 at 2 p.m.; and trial begins on December 20, 2021. Dkt. 110, at 2-4.

12          In order to allow for a supplemental production of documents and for plaintiffs to file an

13   amended motion for class certification or to seek leave to file an amended complaint if they

14   wish, the requested extension would postpone all of these deadlines by 90 days (with some

15   adjustments to account for deadlines falling on weekends or holidays), as follows:

16                          Event                             Current deadline        Proposed deadline
17    Plaintiff’s amended motion for class certification                              June 2, 2021
18    and motion for leave to file amended complaint
19    Cricket’s opposition to motion for class              April 5, 2021             July 6, 2021
20    certification
21    Plaintiffs’ reply in support of motion for class      April 26, 2021            July 26, 2021
22    certification
23    Hearing on motion for class certification             May 6, 2021               August 4, 2021
24    Non-expert discovery cut-off                          July 7, 2021              October 5, 2021
25    Disclosure of expert reports                          July 7, 2021              October 5, 2021
26    Disclosure of expert opposition reports               July 21, 2021             October 19, 2021
27    Disclosure of expert reply reports                    July 28, 2021             October 26, 2021
28    Cut-off for expert discovery                          August 11, 2021           November 9, 2021
                                                           2
                 Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 4 of 7



 1                             Event                             Current deadline        Proposed deadline
 2    Dispositive motion deadline                              September 2, 2021         December 1, 2021
 3    Final pretrial conference                                December 8, 2021          March 8, 2022
 4    Trial begins                                             December 20, 2021         March 20, 2022
 5          In accordance with Civil Local Rule 6-3(a)(5), there were four prior time modifications in
 6   this case: (1) the Court sua sponte vacated the deadline for class certification on October 28,
 7   2020 (Dkt. 104); (2) the Court amended the scheduling order to extend the deadlines to seek
 8   leave to add new parties, amend the pleadings, and to move for class certification, as well as all
 9   subsequent deadlines, on November 5, 2020 (Dkt. 110); (3) the Court granted the parties’
10   stipulation to extend the deadline to move for class certification by 30 days on December 11,
11   2020 (Dkt. 133); (4) the parties stipulated to a seven-day extension of Cricket’s deadline to
12   respond to the Second Amended Complaint on February 10, 2021 (Dkt. 164); and (5) the parties
13   stipulated to a seven-day extension of Cricket’s deadline to respond to the Third Amended
14   Complaint on March 22, 2021 (Dkt. 186).
15          On March 22 and 25, 2021, counsel for Cricket met and conferred with plaintiffs’ counsel
16   regarding the requested 90-day extension. Russell Decl. ¶ 4. Plaintiffs’ counsel refused to
17   consent. Id.
18                                                   Discussion
19          Federal Rule of Civil Procedure 6(b) authorizes extensions for “good cause.” And there
20   is “good cause” here because the requested 90-day extension of all pending deadlines would
21   permit the orderly completion of discovery regarding class certification.
22          Cricket recognizes that, after granting a prior extension of the deadline to move for class
23   certification, the Court stated on December 11, 2020 that “[n]o further extensions will be
24   granted.” Dkt. 133, at 1. But the circumstances warrant an additional extension here in order to
25   avoid prejudice to the parties and conserve judicial resources.
26          On February 26, 2021, counsel for Cricket informed plaintiffs’ counsel that Cricket had
27   recently discovered a substantial volume of material—including 11 custodial files and 15 hard
28   drives containing at least 10 TB of noncustodial data—that had not been previously located in
                                                              3
                    Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
         Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 5 of 7



 1   responding to plaintiffs’ discovery requests. Russell Decl. ¶ 5 & Ex. A. The 11 custodians were

 2   executives of Cricket during the 2012-2014 class period whose custodial files plaintiffs had

 3   requested be produced during discovery. Id. In written discovery responses and a Rule 30(b)(6)

 4   deposition, Cricket had stated (based on its belief at the time) that it had stopped retaining nine of

 5   the custodial files before this action was filed. Id. ¶ 6.1

 6           In addition, on March 22, 2021, Cricket’s counsel informed plaintiffs’ counsel that

 7   Cricket had found an additional set of files that appear to include marketing materials. Id. ¶ 7.

 8           Cricket has not yet reviewed the custodial files or hard drives to determine if, as Cricket

 9   believes to be likely, they contain information relevant to class certification or the merits of the

10   claims or defenses in this case. Id. ¶ 10. At plaintiffs’ request on March 12, 2021, Cricket

11   stopped its vendor from further processing the custodial files and hard drives while the parties

12   met and conferred regarding why the data had not been found in Cricket’s initial searches to

13   respond to plaintiffs’ document requests. Id.

14           During a meet and confer on March 25, 2021, plaintiffs reserved the right to argue that

15   Cricket should never review the data because it should be excluded entirely from evidence in this

16   litigation, with adverse inferences imposed against Cricket. Id. ¶ 11.

17           In Cricket’s view, it would be improper to pretend that this data—which likely is relevant

18   to issues pertaining to class certification and the merits—does not exist. Indeed, plaintiffs had

19   been accusing Cricket of “spoliation” when the data had been thought to be lost. See, e.g., Dkt.

20   119, at 2.

21           Cricket would like to review the data so that it can supplement its document production

22   and amend its prior discovery responses in light of the data. The requested 90-day extension

23   would allow for that production and for plaintiffs to review the documents, reopen any prior Rule

24   30(b)(6) depositions, and decide whether to seek leave to amend the complaint or the pending

25   motion for class certification. Cricket would consent to the reopening of the prior depositions

26   and the filing of an amended complaint or class-certification motion.

27   1
            Cricket intends to serve amended discovery responses regarding the preservation of the
28   documents (including these custodial files) once it has completed its investigation regarding their
     delayed discovery.
                                                            4
                  Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 6 of 7



 1           A supplemental production of documents months before the July 7, 2021 close of fact

 2   discovery (Dkt. 110) is entirely appropriate here and would not ordinarily warrant modifying the

 3   scheduling order. But because of the timing of class-certification proceedings, an extension is

 4   needed to prevent a waste of party and judicial resources.

 5           Specifically, without the requested extension, Cricket would be forced to file its

 6   opposition to class certification on April 5 on the basis of a partial record. Plaintiffs oppose an

 7   extension and have demanded that Cricket not review the recently found custodial files and hard

 8   drives because plaintiffs seek to deprive Cricket of the ability to use any of that information to

 9   oppose class certification or defend the underlying claims. But this approach would not merely

10   prejudice Cricket—it also would waste judicial resources. However the Court decides class

11   certification, once Cricket’s supplemental production is completed, the disappointed party is

12   likely to file either a renewed motion for class certification or a motion to decertify the class.

13   The requested extension thus would eliminate unnecessary motions practice and prevent

14   prejudice to Cricket.

15           In addition, during the 90-day extension, plaintiffs will be able to take discovery if they

16   wish regarding Cricket’s failure to find the recently located data sources and search them when

17   initially responding to plaintiffs’ discovery requests. Although it is common for parties to

18   supplement prior productions before the discovery cut-off when additional responsive documents

19   are located, plaintiffs appear to believe that Cricket’s belated production constitutes misconduct.

20   The extension would allow the parties to meet and confer over the issue and, if unable to reach

21   agreement, to present the issue to the Court for resolution.

22                                                Conclusion

23           For the reasons above, Cricket requests that the Court extend all current deadlines by 90

24   days.

25

26   Dated: March 25, 2021                                  Respectfully submitted,

27                                                          MAYER BROWN LLP

28
                                                           5
                 Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 190 Filed 03/25/21 Page 7 of 7


                                                        /s/ Matthew D. Ingber_____________
 1                                                      Matthew D. Ingber
 2
                                                        Counsel for Defendant
 3                                                      CRICKET WIRELESS LLC

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       6
             Cricket’s Motion to Extend All Deadlines by 90 Days; Case No. 3:19-CV-07270-WHA
